Notice of Articles BUSINESS CORPORATIONS ACT This Notice of Articles was issued by the Registrar on:February 22, 201312:27PMPacific Time Incorporation Number:BC0718081 Recognition Date and Time:Incorporated on March 2, 200506:34 PM Pacific Time NOTICE OF ARTICLES Name of Company: NEW FUEL SYSTEMS INC. REGISTERED OFFICE INFORMATION Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA RECORDS OFFICE INFORMATION Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA - 1 - DIRECTOR INFORMATION Last Name, First Name, Middle Name: Intile, Robert C Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA Last Name, First Name, Middle Name: Lawson, Harvey Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA Last Name, First Name, Middle Name: Stuart, Jack Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA Last Name, First Name, Middle Name: Tripathi, Satyendra Mailing Address:Delivery Address: UNIT #210UNIT #210 5641 – 201 STREET5641 – 201 STREET LANGLEY BC VEA 8A4LANGLEY BC VEA 8A4 CANADACANADA Last Name, First Name, Middle Name: Myrdal, Douglas Mailing Address:Delivery Address: 10091242B ST.UNIT #210 MAPLE RIDGE BCV2W 1X65641 – 201 STREET CANADALANGLEY BC VEA 8A4 CANADA AUTHORIZED SHARE STRUCTURE 1. No MaxiumCommon SharesWithout Par Value Without Special Rights or Restrictions attached - 2 -
